                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Plaintiff Nationstar Mortgage LLC
                                                             8                                 UNITED STATES DISTRICT COURT
                                                             9                                        DISTRICT OF NEVADA
                                                            10

                                                            11   NATIONSTAR MORTGAGE LLC,                              Case No.: 2:17-cv-00713-JAD-NJK
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                               Plaintiff,
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                                       STIPULATION   AND    ORDER    FOR
                      LAS VEGAS, NEVADA 89134




                                                            13   v.                                                    EXTENSION OF PLAINTIFF NATIONSTAR
                                                                                                                       MORTGAGE LLC'S DEADLINE TO FILE
AKERMAN LLP




                                                            14   THUNDER PROPERTIES, INC.,                             REPLY IN SUPPORT OF MOTION FOR
                                                                                                                       SUMMARY JUDGMENT
                                                            15                                 Defendant.
                                                                                                                       [THIRD REQUEST]
                                                            16

                                                            17            Plaintiff Nationstar Mortgage LLC (Nationstar) and Defendant Thunder Properties, Inc.
                                                            18   (Thunder), by and through their respective counsel of record, stipulate as follows:
                                                            19            1.     Nationstar filed its motion for summary judgment on Tuesday, December 10, 2019
                                                            20   [ECF No. 39].
                                                            21            2.     Thunder filed its opposition to Nationstar's motion for summary judgment on
                                                            22   Tuesday, February 25, 2020 [ECF No. 48].
                                                            23            3.     Nationstar has received two extensions of this reply deadline; the first extending the
                                                            24   deadline to Friday, March 20, 2020 [ECF No. 50], and the second extending the deadline to Friday,
                                                            25   April 3, 2020 [ECF No. 52].
                                                            26   …
                                                            27   …
                                                            28   …
                                                                                                                   1
                                                                 52607767;1
                                                             1            4.    Nationstar is still waiting on certain loan information in order to complete the reply.

                                                             2   Certain information was received, but the incorrect documents were provided. With most client

                                                             3   contacts having transitioned or are transitioning to remote working due to the coronavirus,

                                                             4   communications and location of information are taking longer than expected. For this reason,

                                                             5   Nationstar requests an additional fourteen (14) days, up to and including Friday, April 17, 2020 to

                                                             6   file its reply. To the extent all information requested is not received by undersigned counsel for

                                                             7   Nationstar, Nationstar nevertheless still intends to file the reply brief no later the new requested

                                                             8   deadline so briefing can be completed.
                                                             9            5.    This is the third request for an extension of this reply deadline and is not made for

                                                            10   purposes of undue delay.

                                                            11            DATED: April 3rd, 2020.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    AKERMAN LLP                                          ROGER P. CROTEAU & ASSOCIATES, LTD.
                      LAS VEGAS, NEVADA 89134




                                                            13    /s/ Donna M. Wittig                                  /s/ Roger P Croteau
AKERMAN LLP




                                                            14    MELANIE D. MORGAN, ESQ.                              ROGER P. CROTEAU, ESQ.
                                                                  Nevada Bar No. 8215                                  Nevada Bar No. 4958
                                                            15    DONNA M. WITTIG, ESQ.                                TIMOTHY E. RHODA, ESQ.
                                                                  Nevada Bar No. 11015                                 Nevada Bar No. 7878
                                                            16    1635 Village Center Circle, Suite 200                2810 West Charleston Boulevard, Suite 75
                                                                  Las Vegas, Nevada 89134                              Las Vegas, Nevada 89102
                                                            17

                                                            18    Attorneys for Plaintiff Nationstar Mortgage LLC      Attorneys for Defendant Thunder Properties,
                                                                                                                       Inc.
                                                            19

                                                            20
                                                                                                              IT IS SO ORDERED.
                                                            21

                                                            22
                                                                                                              ______________________________________
                                                            23                                                UNITED STATES DISTRICT JUDGE
                                                                                                                4/6/2020
                                                            24                                                ______________________________________
                                                                                                              DATED
                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 52607767;1
